UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended September 30, 2003 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File number 0-24115 WORLDS.COM, INC. (not affiliated with Worldcom, Inc.) (Exact name of registrant as specified in its charter) New Jersey 22-1848316 (State or other jurisdiction of (I.R.S. Employer ID No.) incorporation or organization) 11 Royal Road, Brookline MA 02445 (Address of principal executive offices) (617) 725-8900 (Issuer's telephone number) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] As of September 30, 2002,33,830,393 shares of the Issuer's Common Stock were outstanding. As of March 4, 2008, 49,830,393 shares of the Issuer's Common Stock were outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Condensed Balance Sheets as of September 30, 2003 3 Condensed Statementsof Operations for the three and nine months ended September 30, 2003 and 2002 4 CondensedStatement of Cash Flowsfor the nine months ended September 30, 2003 and 2002 5 Notes to Financial Statements 6-9 2 Worlds.com, Inc. Balance Sheets (Unaudited) As of September 30, 2003 Current Assets Cash and cash equivalents $ 8,619 Accounts recievable - Prepaid Expenses - Inventory - Total Current Assets 8,619 Property, equipment software devnet of accumulated depreciation - TOTAL ASSETS 8,619 Current Liabilities Accounts payable 1,145,704 Accrued expenses 896,834 Deferred Revenue 631,950 Current maturities notes payable 2,233,969 Total Current Liabilities 4,908,458 Stockholders Equity (Deficit) Common stock 33,824 Additional Paid in Capital 20,146,723 Accumulated Deficit (25,080,385 ) Total stockholders deficit $ (4,899,839 ) Total Liabilities and stockholders deficit $ 8,619 The accompanying notes are an integral part of thesefinancial statements. 3 Worlds.com, Inc. Statementsof Operations (Unaudited) For the three and nine months ended September 30, 2003 and 2002 Nine months ended September 30, Three months ended September 30, 2003 2002 2003 2002 Revenues Revenue $ 71,185 $ 139,037 $ 60,946 $ 16,791 Total 71,185 139,037 60,946 16,791 Cost and Expenses Cost of Revenue 91,018 65,659 68,187 26,785 Selling General & Admin 2,298 (1,547 ) - 21,332 Operating income(loss) (22,131 ) 74,925 (7,241 ) (31,326 ) Other Income Expense Interest Income - Interest Expense 115,383 115,383 38,461 38,461 Offering Expense - Net Loss $ (137,514 ) $ (40,458 ) $ (45,702 ) $ (69,787 ) The accompanying notes are an integral part of thesefinancial statements. 4 Worlds.com, Inc. Statements of Cash Flows (Unaudited) For the nine months ended September 30, 2003 and 2002 2003 2002 Cash flows from operating activities Net Income/(loss) $ (137,514 ) $ (40,457 ) Adjustments to reconcile net loss to net cash used in operating activities Dep & amort - Accretion of deferred revenue (66,937 ) Accounts receivable Prepaid expenses and other current assets inventories accounts payable and accrued expenses 115,383 103,622 Loan 18,000 7,100 Net cash used in operating activities (4,131 ) 3,328 Cash flows from investing activities Acquisition of property and equipment - - Net cash used in investing activities - - Cash flows from financing activities Net cash provided from investing activities - - Net increase(decrease) in cash (4,131 ) 3,328 Cash beginning of period 12,750 5,888 Cash end of period $ 8,619 $ 9,216 Supplemental disclosure of cash flow information: Cash paid during the year for Interest - - Income taxes - - The accompanying notes are an integral part of thesefinancial statements. 5 Worlds.com, Inc. NOTES TO FINANCIAL STATEMENTS Nine Months Ended September 30, 2003 NOTE 1 –
